EXHIBIT 10.28
Last Updated — May 3, 2010
Microsoft adCenter Terms and Conditions
1. INTRODUCTION. This is a contract between you (“Advertiser” or “You”) and
Microsoft Online, Inc. (located at 6100 Neil Road, Reno, NV 89511)
(“Microsoft”). This contract applies to Your participation in the Microsoft
adCenter online advertising program (the “adCenter Program”). No other terms of
any sort appearing in any other communications from You to Microsoft in
connection with an order for adCenter Program services alter or supplement this
agreement. You represent and warrant that You are authorized to enter into this
agreement and act on behalf of any third party for which You facilitate the
adCenter Program. Microsoft may change this agreement at any time upon notice to
You in accordance with the provisions of Section 10. Your continued
participation in the adCenter Program after any such notice will signify Your
acceptance of such change.
2. MICROSOFT ADCENTER. Subject to Your compliance with this Agreement, and such
other rules and procedures as Microsoft may publish from time to time, You may
access the adCenter Program through the adCenter website, currently located at
http://adcenter.microsoft.com and certain related websites (collectively, the
“adCenter Site”). You may access the adCenter Site solely to manage Your
adCenter Program account, including to submit bids for the ability to display
advertisements (“Advertisements”) in response to certain keywords or other
matching criteria (“Keywords”) on the network of advertising channels operated
by Microsoft and the Microsoft network of participating websites and other
distribution outlets (collectively, the “Microsoft Advertising Network”). You
will protect any passwords or other credentials associated with Your account(s)
and take full responsibility for any use of the account(s) under Your password.
3. CONTENT; PROGRAM CODE OF CONDUCT. Advertisements may include, at the
discretion of Microsoft, text, graphics, a listing title, or a listing
description. You will provide Microsoft with all text, logos, images, and URLs
(“Content”) for the Advertisements. The Content, the Advertisements, and any
website to which such Advertisements link an end user will comply with the
published requirements for the adCenter Program (currently available at
http://adcenter.microsoft.com) including its trademark policies, editorial
guidelines and creative specifications. You hereby grant Microsoft a
nonexclusive, royalty-free, worldwide right and license to reproduce, publicly
perform, display and distribute, resize or edit the Content solely for the
purpose of providing services to You in connection with this agreement. Your
failure to meet applicable time requirements or specifications in connection
with the delivery of Content may delay or prevent placement of the Content on
the Microsoft Advertising Network, or cause its removal from the Microsoft
Advertising Network. Microsoft may, at its sole discretion, label any
Advertisement as a “sponsored site,” “advertisement” or similar designation for
clarification purposes. You will not implement and/or use technology that
prevents a user from using the “Back” button on such user’s browser to return to
the prior site or any Microsoft site.
4. PAYMENT; REPORTING.
a. Payment Calculation. You will pay Microsoft the charges due for the adCenter
Program based on the number of Clicks delivered by Microsoft multiplied by the
cost of the Advertisement, which will be computed in accordance with Microsoft
standard policies, and in United States currency (the “Click Fees”). You may
authorize a third party to pay Your Click Fees on Your behalf, but You are
responsible for any payment obligations arising out of Your participation in the
adCenter Program. As used in this Agreement, one “Click” means an action
associated with clicking upon or accessing, in a single instance, to a hypertext
link contained in the Advertisement.
b. Payment Method Selection; Payment Information. You will select an available
payment program when You enroll in the adCenter Program. You will provide to
Microsoft any payment information (i.e., credit card, debit or check card
number) required for such payment program. You represent and warrant to
Microsoft that any payment information that You provide to Microsoft is true and
accurate, and You agree that You will promptly update Microsoft with any changes
to such payment information. Your use of the adCenter Program constitutes Your
reaffirmation that Microsoft is authorized to charge Your payment method for
amounts incurred in connection with the adCenter Program. Microsoft may submit
such charges for payment utilizing the payment information that You have
supplied and You hereby agree to pay any such charges.
c. Payment Frequency. You expressly authorize Microsoft to charge Your payment
method at least one time per calendar month for Click Fees (if any) in
accordance with the applicable payment program. You understand that Microsoft
will suspend the display of Your Advertisements (i) for the remainder of any
calendar month once an applicable monthly Click Fee budget is reached, or
(ii) on the end date You specify in Your adCenter account. For the avoidance of
doubt, Microsoft may resume displaying Your Advertisements on the first day of
each subsequent calendar month if You do not specify an end date in Your
adCenter account.
d. Revocation of Payment Method. You may revoke at any time Your authorization
for Microsoft to charge Your payment method for a recurring fixed payment by
pausing the applicable campaign(s) via the adCenter Site. Microsoft will honor
such revocation by the end of the second business day after You pause one or
more campaigns. You acknowledge that any revocation of such authorization may
require the removal of Your Content from the Microsoft Advertising Network. You
further acknowledge that (i) You remain responsible for all Click Fees incurred
through the end of the second business day following the date on which You
revoke Your authorization, and (ii) Microsoft may charge Your payment method for
any unpaid amounts at the end of the billing period following the date on which
You revoke Your authorization.
e. Default; Taxes; Billing Disputes. If You are in default of Your obligations,
Microsoft may immediately charge Your payment method for any other amounts owing
(e.g., amounts owing on other accounts or campaigns), remove Your Content or any
part thereof from the Microsoft Advertising Network, and terminate this
agreement in addition to any other rights or remedies Microsoft may have.
Removal of the Advertisements will not relieve You of Your obligation to pay
Click Fees owing to Microsoft for Click Fees that accrue prior to such removal.
Click Fees due hereunder do not include taxes or

 



--------------------------------------------------------------------------------



 



other governmental fees, the computation and payment of which (other than taxes
on Microsoft’s income) shall be Your responsibility. Microsoft reserves the
right to collect taxes or other governmental charges if required to do so by
applicable law. You may view reports of the Microsoft calculation of Click Fees
online through the adCenter Site, and the Microsoft reports will be the
exclusive standard for billing. You understand that third parties may generate
impressions or Clicks on Your ads for prohibited or improper purposes, and You
accept the risk of any such impressions and Clicks. You must notify Microsoft in
writing of any disputed amount within 45 days following the date of an invoice
or charge to Your payment method. Following receipt by Microsoft of such written
notice, Microsoft will research such inquiry and will notify You of a resolution
within a reasonable time period. The resolution of such inquiry will be
determined by Microsoft at its sole discretion, and Microsoft has no obligation
to provide a particular remedy to You. You remain obligated to pay the full
invoiced amount if You fail to provide such written notice to Microsoft.
5. ADCENTER API
a. API Access. Microsoft may, subject to Your compliance with this Agreement and
any other Microsoft program requirements, grant You with the use of and access
to the adCenter application programming interface (“API”). The API enables
programmatic access to the advertiser accounts for the Microsoft adCenter
advertising service (“adCenter Accounts”). If You have a single user token, You
may use the API only to manage Your own adCenter Accounts. If You have a
third-party development token, You may use the API to manage Your own adCenter
Accounts and to develop software or services for use by others to manage their
own adCenter Accounts. Microsoft reserves the right to discontinue offering the
API at any time at its sole discretion. Microsoft may provide You one or more
passwords or other credentials for use of the API (“API Credentials”). These API
Credentials are separate from the credentials associated with adCenter Accounts.
You may not use the API to create new adCenter Accounts even if the API enables
such functionality. You may use the API only to manage existing adCenter
Accounts.
b. Prohibited Actions. You will not, and will not authorize any third party to
(i) use any automated means, including, without limitation, agents, robots,
scripts or spiders, to access the API or bypass the Microsoft tools or services
to interfere or attempt to interfere with the proper working of adCenter or the
API, (ii) take any action that imposes an unreasonably or disproportionately
large burden on Microsoft’s infrastructure, including the API, as determined by
Microsoft at its reasonable discretion; or (iii) otherwise engage in any other
unlawful or fraudulent practices in connection with Your use of the API.
c. Protecting API Credentials. You must protect the confidentiality and security
of Your API Credentials. This includes (i) not sharing or disclosing Your API
Credentials to any third party; (ii) notifying Microsoft immediately if Your API
Credentials are stolen or leaked; and (iii) using reasonable technical means to
secure the API Credentials within Your software or service, including not
storing the API Credentials in plain text in a configuration file, in clear text
as appended to a URL address, or in any other means that enables easy,
unencrypted access to the API Credentials.
d. Protecting adCenter Account Credentials. You must also take reasonable
precautions to protect the confidentiality and security of account credentials
(e.g., user names and passwords) associated with adCenter Accounts that You
manage using the API. This includes not storing such credentials in plain text
in a configuration file, in clear text as appended to a URL address, or in any
other means that enables easy, unencrypted access to such credentials.
e. Authorized Transactions Only. You may use the API to conduct transactions
associated with a particular adCenter Account only if the transaction has been
authorized by the owner of the adCenter Account. By using the API to conduct
transactions associated with a particular adCenter Account you represent and
warrant that you have authorization of the owner of the adCenter Account.
6. DATA USE. Notwithstanding anything to the contrary in this Agreement or the
applicable Microsoft privacy policy, all data and information that Microsoft
gathers or receives in connection with providing the advertising services and
products under this Agreement, , may be shared with selected third parties as
necessary or required in order to provide the services to You under this
Agreement.
7. YOUR RESPONSIBILITY FOR ADVERTISEMENTS AND YOUR WEBSITE.
a. Keyword Responsibility. You are responsible for Your Content, Advertisements
(including any associated Keywords that You select) and the content of any
website linked to by Your Advertisements. Without limiting the generality of the
foregoing, You hereby acknowledge that Microsoft is not responsible for the
content or maintenance of Your website(s), or websites owned or operated by any
third party (including, without limitation, other advertisers), nor is Microsoft
responsible for order entry, fulfillment, payment processing, shipping,
cancellations, returns or customer service concerning orders placed on Your
website(s) or websites owned or operated by any third party (including, without
limitation, other advertisers).
b. Campaign Content. Microsoft may assist You with Your adCenter experience,
including suggestions for certain potential keyword selections, advertising
copy, budget recommendations or other elements of an advertising campaign
(collectively, the “Campaign Content”). You may provide Microsoft certain
information about Your products or services, keyword selections, anticipated
budget and other information reasonably requested by Microsoft to assist You in
determining the Campaign Content for advertising through Microsoft AdCenter
(collectively, the “Advertiser-Provided Materials”). You may authorize Microsoft
to access Your adCenter account to place Your Advertisements on Microsoft
adCenter on Your behalf. If You authorize Microsoft to place Your Advertisements
on Your behalf, then You are deemed to have approved all placement of Your
Advertisements unless You provide to Microsoft contemporaneous documentary
evidence showing that You disapproved such placements. You hereby grant
Microsoft a royalty-free, non-exclusive, non-transferable license in perpetuity
to use, reproduce and modify the Advertiser-Provided Materials for the purpose
of providing such services to You. You are solely responsible for reviewing any
suggested Campaign Content and determining its truthfulness, accuracy,
completeness, lawfulness and appropriateness. Without limiting the generality of
the foregoing, You are solely responsible for determining whether any keywords
or advertising text contained in the Campaign Content violate any trademark or
other rights of any third party. The decision to use any of the Campaign

 



--------------------------------------------------------------------------------



 



Content in a campaign within Microsoft AdCenter or on any other media outlet is
solely Yours.
c. Representations and Warranties. You represent, covenant and warrant to
Microsoft that: (i) the Content is accurate, complete and current, and You are
fully authorized to publish the Content and authorize Microsoft to publish the
Advertisements containing the Content throughout the Microsoft Advertising
Network; (ii) the Content, and any website linked to from Your Advertisements in
each case in the Microsoft Advertising Network market or jurisdiction selected
by You for display of Your Advertisements (a) complies with all applicable laws
and regulations, (b) does not infringe, misappropriate or otherwise violate any
third party intellectual property right, (c) does not breach the rights of any
person or entity, including, without limitation, rights of publicity or privacy,
and is not defamatory, and (d) does not and will not result in consumer fraud
(including being false or misleading), product liability, tort, breach of
contract, injury, damage or harm of any kind to any person or entity; (iii) in
the Microsoft Advertising Network market or jurisdiction selected by You for
display of Your Advertisements, the Keywords that You select, when used in
connection with Your Advertisements, do not infringe upon or otherwise violate
the trademarks or other rights of any third party; (iv) You will not use, and
will not authorize any third party to use, any automated means, including,
without limitation, agents, robots, scripts or spiders, to access Your adCenter
Program account, to monitor or copy Microsoft Advertising Network or the content
contained therein, or bypass Microsoft tools or services to interfere or attempt
to interfere with the proper working of Microsoft or the Microsoft Advertising
Network and will not generate automated or fraudulent impressions or clicks of
advertisements on the Microsoft Advertising Network; (v) You are a business, not
a consumer; and (vi) You will not take any action that imposes an unreasonably
or disproportionately large burden on Microsoft infrastructure, including
Microsoft adCenter, as determined by Microsoft at its discretion.
d. Indemnity. You will indemnify, defend and hold Microsoft and its affiliates,
agents and employees harmless from and against any and all loss, liability, and
expense (including reasonable attorneys’ fees) suffered or incurred by reason of
any claims, proceedings or suits based on or arising out of the Content, Your
Advertisements, Your website, Advertiser Provided Materials, Campaign Content,
Your use of the API, or any breach by You of any representation or warranty
under this agreement. Microsoft will have the right to participate in any
defense under this Section 7(d) with counsel it selects, and You will not agree
to any settlement that imposes any obligation or liability on Microsoft without
the prior written consent of Microsoft.
8. DISCLAIMER OF WARRANTIES; LIMITATIONS OF LIABILITY. YOU EXPRESSLY AGREE THAT
YOUR USE OF THE ADCENTER PROGRAM, THE ADCENTER SITE, THE MICROSOFT ADVERTISING
NETWORK AND ANY ASSOCIATED PRODUCTS OR SERVICES (INCLUDING THE SUPPLEMENTAL
PROGRAMS SET FORTH IN SECTION 7(b) ABOVE) IS AT YOUR OWN RISK. EXCEPT AS
EXPRESSLY PROVIDED HEREIN, THE ADCENTER PROGRAM, THE ADCENTER SITE, THE
MICROSOFT ADVERTISING NETWORK AND ANY ASSOCIATED PRODUCTS OR SERVICES AND ANY
MATERIALS OR OTHER SERVICES PROVIDED BY OR ON BEHALF OF MICROSOFT PURSUANT TO
THIS AGREEMENT ARE PROVIDED “AS IS” AND WITH ALL DEFECTS, AND MICROSOFT HEREBY
DISCLAIMS ALL REPRESENTATIONS, WARRANTIES, AND CONDITIONS, EXPRESS OR IMPLIED,
INCLUDING REPRESENTATIONS AS TO THE QUALITY OF THE ADCENTER PROGRAM, THE
ADCENTER SITE, THE MICROSOFT ADVERTISING NETWORK OR ANY ASSOCIATED PRODUCTS OR
SERVICES, THE EFFECT THE ADVERTISEMENTS MAY HAVE ON ADVERTISER’S BUSINESS AND
THE OPERABILITY OF ANY TOOLS USED BY ADVERTISER OR AGENCY TO ACCESS SUCH PARTY’S
MICROSOFT ADCENTER ACCOUNT. EXCEPT FOR AMOUNTS OWING PURSUANT TO SECTION 7(d),
NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL, OR EXEMPLARY DAMAGES (INCLUDING WITHOUT LIMITATION,
DAMAGES FOR LOST PROFITS, BUSINESS INTERRUPTION, LOSS OF OR UNAUTHORIZED ACCESS
TO INFORMATION). MICROSOFT WILL HAVE NO LIABILITY HEREUNDER BY REASON OF ANY
FAILURE OR DELAY IN THE PERFORMANCE OF ITS OBLIGATIONS DUE TO FORCE MAJEURE, AND
WILL NOT BE LIABLE TO ADVERTISER FOR DAMAGES IN EXCESS OF AMOUNTS ACTUALLY PAID
TO MICROSOFT HEREUNDER.
9. TERMINATION. If You are dissatisfied with any aspect of an adCenter
Program(s), Your sole and exclusive remedy is to cease participating in the
adCenter Program and terminate this agreement upon written notice to Microsoft.
You and/or Microsoft may terminate the agreement and/or Your participation in
any adCenter Program (including Your API access and API Credentials), at any
time, for any reason or for no reason. Notwithstanding anything contained in the
agreement to the contrary, Microsoft may, at its sole discretion, terminate or
suspend Your account, and/or discontinue or suspend Your participation in all or
part of any adCenter Program. Reasons for a Microsoft determination to so
terminate, suspend or discontinue Your account or participation may include,
without limitation, Microsoft determination that You have violated the agreement
or other policies or guidelines of Microsoft applicable to the adCenter Program,
the Microsoft belief that Your conduct may be harmful to users or other
advertisers, or Microsoft determination at its discretion that Your conduct is
unlawful or likely to create legal liability for Microsoft. All such decisions
made by Microsoft will be final and Microsoft shall have no liability regarding
such decisions. Upon termination, suspension or discontinuation of any adCenter
Program or Your participation therein: (a) all outstanding payment obligations
incurred under such adCenter Program will become immediately due and payable;
and (b) if You are not managing account termination online through Microsoft
adCenter, You will be responsible for all Click Fees incurred through the date
Microsoft receives Your termination notice plus one (1) business day thereafter.
This Section and Sections 1, 4, 6, 7, 8, 10, and 11shall survive termination,
along with any other provisions that might reasonably be deemed to survive such
termination.
10. NOTICES. Microsoft may give notices to You, at the option of Microsoft, by
posting on any portion of the adCenter Site, by electronic mail to the email
address provided by You to Microsoft or by mail to the postal address provided
by You to Microsoft. Such notices are effective 48 hours after such notice is
posted or delivered. It is Your responsibility to ensure that Your email address
and any other contact information You provide to Microsoft is updated and
correct. All notices to Microsoft shall be sent via recognized overnight courier
or certified mail, return receipt requested, to the Microsoft adCenter contract
notice contacts.
11. MISCELLANEOUS. This agreement is governed by Nevada law, without regard to
its conflicts of law rules. You and agency (if applicable) (a) irrevocably
submit to venue and personal jurisdiction in the federal and state courts in
King County, Washington, for any dispute arising out of or related to this
agreement and waive all objections to jurisdiction and venue of such courts, and
(b) agree not to commence or prosecute any such dispute other than in such
courts. The prevailing party is entitled to recover its costs, including
reasonable attorneys’ fees in any action or suit to enforce any right or remedy
under this agreement or to interpret any provision of this agreement. You may
not assign or otherwise dispose of this agreement without the prior written
approval of Microsoft. This agreement binds and

 



--------------------------------------------------------------------------------



 



inures to the benefit of the parties’ successors and lawful assigns. This
agreement constitutes the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous
agreements or communications. If any court of competent jurisdiction determines
that any provision of this agreement is illegal, invalid or unenforceable, the
remaining provisions will remain in full force and effect.

 